Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-16-00660-CV

                           IN RE Salatiel POLANCO d/b/a D&C Trucking

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus on October 10, 2016, complaining of a trial

court order compelling Relator to respond to discovery and present himself for a deposition.

           A party seeking mandamus relief bears the burden of providing the appellate court with a

record sufficient to establish the party’s right to relief. Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992). The record should include a properly authenticated transcript if there was an

evidentiary hearing and “a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding.” TEX. R. APP. 52.7(a)(1);

Walker, 827 S.W.2d at 837.



1
  This proceeding arises out of Cause No. 14-12-30420-MCV, styled Margarita Trevino, Individually and as
Representative of the Estate of Melissa Trevino v. Salatiel Polanco d/b/a D & C Trucking, Highway Barricades and
Services, L.L.C., Anderson Columbia Co., Inc., and Flasher Equipment Co., pending in the 293rd Judicial District
Court, Maverick County, Texas, the Honorable Cynthia L. Muniz presiding.
                                                                                   04-16-00660-CV


       Relator filed no record with his petition for writ of mandamus and the documents contained

in the appendix to his petition include only a copy of the order compelling discovery and copies

of two pieces of correspondence that have no bearing on the merits of Relator’s petition for writ

of mandamus. Relator has not provided this court with a record sufficient to establish his claim

for relief. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM




                                               -2-